NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                          FILED
                           FOR THE NINTH CIRCUIT                             APR 09 2015

                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

ANGEL MAYORA MEDRANO,                           No. 13-15004

              Petitioner - Appellant,           D.C. No. 4:99-cv-00603-CKJ

  v.
                                                MEMORANDUM*
CHARLES L. RYAN; et al.,

              Respondents - Appellees.


                   Appeal from the United States District Court
                            for the District of Arizona
                   Cindy K. Jorgenson, District Judge, Presiding

                      Argued and Submitted March 10, 2015
                           San Francisco, California

Before: W. FLETCHER, DAVIS**, and CHRISTEN, Circuit Judges.

       Angel Medrano appeals the district court’s denial of his 28 U.S.C. § 2254

habeas petition challenging his convictions for murder, kidnapping, sexual assault,




       **
            The Honorable Andre M. Davis, Senior Circuit Judge for the U.S.
Court of Appeals for the Fourth Circuit, sitting by designation.
and burglary. We have jurisdiction under 28 U.S.C. § 1291 and affirm the district

court’s order.1

1.    The clearly established federal law regarding the government’s obligation to

disclose information favorable to the defense is found in Brady v. Maryland, 373

U.S. 83 (1963). In examining the reasonableness of a state court’s decision under

28 U.S.C. § 2254(d), we look to “the last explained state-court judgment” on the

claim. Ylst v. Nunnemaker, 501 U.S. 797, 805 (1991). Here, that is the Arizona

Supreme Court’s decision in State v. Medrano, 844 P.2d 560 (Ariz. 1992)

(“Medrano I”).

       We conclude it was not unreasonable for the Arizona Supreme Court to

determine, in light of the inculpatory evidence admitted at trial, that the

undisclosed pretrial interview notes were not material.2 Medrano confessed to the

murder multiple times. Though he challenges the admissibility of some of the

confessions, at one point he spontaneously stated: “I did it, I done it; not a day goes

by that I don’t think about it.” He later admitted, “I had sex with [the victim] . . .


      1
             The parties are familiar with the facts, so we do not recount them here.
      2
              Though the Arizona Supreme Court misstated the materiality
standard, its analysis and determination that the evidence “overwhelmingly
pointed” to Medrano’s guilt, Medrano I, 844 P.2d at 566, satisfies the correct
standard—whether there was a “reasonable probability” of a different result, Kyles
v. Whitley, 514 U.S. 419, 433 (1995).

                                           2
before I killed her.” Moreover, Medrano does not contest that he was at the

victim’s home the night of the murder, and physical evidence suggests his guilt. A

shirt Medrano was wearing that night was missing a button similar to one

discovered in the victim’s home, and Medrano could not be excluded as the source

of semen found on the victim’s underwear. Finally, Medrano’s wife testified that

soon after the murder Medrano told her that “he had blood on his hands.”3

2.    We agree with the district court that the state court’s decision regarding

Medrano’s ineffective assistance of counsel claim is ambiguous and does not

clearly and expressly rest on an independent and adequate state ground. We

therefore agree with the district court that this claim is subject to de novo review.

See Stanley v. Cullen, 633 F.3d 852, 860 (9th Cir. 2011).

      Medrano’s appellate counsel strenuously argues that his trial counsel’s

failure to interview the child witness fell below an objectively reasonable standard

of competence. However, even if that could be established, it was not

unreasonable for the Arizona Supreme Court to determine that Medrano was not



      3
             Because we affirm on materiality grounds, we need not determine
whether the undisclosed notes were exculpatory. We do observe that although the
government does not contest that it was required to produce the interview notes, its
explanation for failing to do so is inadequate. The failure cannot be attributed to an
intern misplacing them, as the government suggests, because a prosecutor was
present during the interview.

                                           3
prejudiced by counsel’s performance. See Strickland v. Washington, 466 U.S. 668,

691–92 (1984). Medrano cannot show there is “a reasonable probability that, but

for counsel’s unprofessional errors, the result of the proceeding would have been

different.” Id. at 694. Had defense counsel interviewed the child witness and

obtained a statement comparable to the one captured in the undisclosed notes,

defense counsel still would have been confronted with significant evidence of

Medrano’s guilt. Additionally, the child witness’s potential testimony was subject

to impeachment because she was six years old at the time of the murder; because

she stated, variously, that she could both see the murder and that her view was

blocked by men standing in the way; and because it is not clear whether she

reported that the Mexican man or the “Black guy” stabbed the victim. In sum,

there is not a reasonable probability that the outcome of the trial would have been

different had the child been interviewed.

3.    We decline to address the uncertified issues raised in Medrano’s briefing, as

he has not made a “substantial showing of the denial of a constitutional right.” 28

U.S.C. § 2253(c)(2).

      AFFIRMED.




                                            4